Citation Nr: 1000236	
Decision Date: 01/04/10    Archive Date: 01/14/10	

DOCKET NO.  08-36 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from August 1952 to July 
1956.  There was no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Veteran's application for 
an advance upon the Board's docket was granted in December 
2009.  The case is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no objective evidence of complaints, findings, 
treatment or diagnosis for hearing loss or tinnitus or head 
or ear trauma or injury at any time during or for decades 
after the Veteran was separated from service; hearing was 
noted to be normal at the time of service separation 
examination; hearing loss and tinnitus were first objectively 
identified many decades after the Veteran was separated from 
service, the Veteran has not consistently claimed a 
continuity of symptomatology of either hearing loss or 
tinnitus ever since service separation, and a preponderance 
of the competent clinical evidence on file is against the 
Veteran's claims.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
Veterans in obtaining such evidence.  

The Veteran was provided formal VCAA notice in August 2007, 
prior to the issuance of the rating decision now on appeal 
from January 2008.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he is 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment records, except the 
separation examination, are unavailable and likely fire 
related.  The RO issued a formal finding on this subject and 
properly notified the Veteran of service treatment record 
unavailability.  The Veteran did not submit any private 
treatment records for the decades following service 
separation.  Recent VA outpatient treatment records were 
collected, the Veteran submitted a private medical statement 
in his behalf, and he was provided a VA audiometric 
examination with a review of the claims folder and a request 
for opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous systems (interpreted to 
include sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the relevant 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Additionally, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and that threshold levels above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155,157 (1993). 

Analysis:  The Veteran submitted his claim for service 
connection for hearing loss and tinnitus attributable to 
service in July 2007, at age 75, some 51 years after he was 
separated from service.  He contends that hearing loss and 
tinnitus must be attributable to the acoustic trauma of his 
training during service as an air policeman.  This military 
occupation is confirmed in the Veteran's DD Form 214, and a 
certificate of three weeks' Air Police training documents 
that the Veteran fired rifles, pistols, machineguns and a 
shotgun during this training. 

As noted above, the service medical records are unavailable, 
except the physical examination for service separation in 
July 1956.  It is important to note that at no time during 
the pendency of the appeal has the Veteran ever argued that 
he actually sought treatment for hearing loss or tinnitus at 
any time during service, neither has the Veteran argued that 
he sought treatment during service for any form of head or 
ear injury or trauma.  Under these circumstances, the absence 
of the service treatment records may not be significant.  The 
physical examination for separation from service noted that 
the Veteran's ears and drums were normal and hearing acuity 
was recorded as normal, albeit that testing was only by 
whispered voice.  Following service separation there is a 
period of some 50 years during which there is a complete 
absence of any objective evidence of chronicity of symptoms 
of either hearing loss or tinnitus following service 
separation.  The Board notes that in the Veteran's July 2007 
claim, he alleged the onset of hearing loss and tinnitus 
during service in 1955, but notably he did not list seeking 
any form of medical treatment or evaluation for either 
disability at any time following service separation.

In support of his claim, the Veteran submitted a written 
statement by an osteopathic doctor in July 2008 who indicated 
that he had treated the Veteran since October 2005.  He wrote 
that the Veteran told him that he had fired various small 
arms in training as an air policeman during service and that 
it was his opinion that the Veteran's hearing loss and 
tinnitus "are at least in part" a result of exposure to loud 
noise during military service.

In December 2007, the Veteran was provided a VA examination 
by a qualified VA audiologist, and the claims folder was 
provided to the audiologist for review in conjunction with 
the examination.  He noted that VA records included a copy of 
a 2005 hearing test from Branson ENT Practice which 
documented that the Veteran had been evaluated by this clinic 
"3 to 4 months following a sudden decrease in left ear 
hearing."  He had also been evaluated in 2007.  The VA 
audiologist noted that the 2005 and 2007 tests showed a 
marked decrease in left ear pure tone sensitivity in the low 
to mid frequencies, accompanied by a significant decrease in 
word recognition scores from 88 percent to 12 percent.  The 
report of examination clearly states that the Veteran 
reported he did not know he had a hearing problem at the time 
of discharge from service.  He reported subjectively noting 
hearing problems beginning in the 1980's, with a significant 
change in left ear hearing three years earlier.  There was no 
medical history for familial hearing loss, head trauma, ear 
trauma, or ototoxic drugs.  When requested to provide the 
onset of tinnitus, the Veteran reported that he had had 
symptoms for a long time, estimating that it started 
"approximately 20 years ago (mid 1980s)."  Significantly, the 
Veteran did not report recollection of tinnitus during 
service or as associated with acoustic trauma either during 
service or thereafter.  Examination of the external and 
internal ears was unremarkable and there was no reported 
evidence of ear disease or chronic infection.  The diagnosis 
was asymmetrical sensorineural hearing loss consistent with 
reported history of sudden decrease in left ear hearing 
approximately three years earlier.

After conducting the examination and reviewing the evidence 
on file the VA audiologist noted that hearing had tested as 
normal in the service separation examination by whispered 
voice.  There was clearly and objectively documented a sudden 
onset of a significant worsening of left ear hearing loss in 
2005.  The VA audiologist wrote that the Veteran may have 
acquired "some degree" of hearing impairment while on active 
duty, but how much impairment was simply unknown.  However, 
the VA audiologist opined that all current hearing loss was 
simply the accumulation of a lifetime of exposure to noise 
both during and subsequent to service which included many 
decades as a farmer and also which included recreational 
noise exposure.  The Veteran had reported farming for 30 
years after service and also working construction for 23 
years after service and also being a deer hunter and using a 
.22 pistol after service.  Further, the audiologist reported 
that current left ear hearing loss certainly was shown to 
reflect an idiopathic (of unknown origin) hearing shift which 
took place in 2005 many years after service separation which 
itself was unrelated to any incident of military service.  
The audiologist noted that the Veteran by history during 
examination began to notice symptoms of both hearing 
impairment and tinnitus in the fifth decade of his life in 
the 1980's, and this history was consistent with a lifelong 
history of all noise exposure.  The audiologist wrote that 
since the Veteran reported an essential onset of tinnitus in 
the 1980's, it was likely that tinnitus was unrelated to 
incidents of service.

The Board finds that a clear preponderance of the evidence on 
file is against the Veteran's claims for service connection 
for hearing loss and tinnitus.  That the Veteran was exposed 
to a degree of acoustic trauma from the documented training 
with multiple small arms during service is conceded, but the 
Board does note that this certificate only documented a 
three-week period of training.  Additionally, although the 
Veteran reported participating on a pistol shooting team, he 
has also reported that his team did not actually compete.  
While whispered and spoken voice testing is certainly not 
scientific, there is no question that the Veteran's ears and 
hearing were noted to be normal at the time of service 
separation in July 1956 and there follows a period of decades 
during which the Veteran did not seek or require any form of 
treatment or evaluation for either hearing loss or tinnitus.  
There is an essential absence of chronicity of symptomatology 
consistent with 38 C.F.R. § 3.303(b).

The Veteran had clearly and consistently argued his belief 
that current hearing loss and tinnitus must be attributable 
to acoustic trauma he experienced during service, but the 
Veteran clearly lacks the requisite medical expertise to 
provide a competent clinical opinion that disabilities first 
objectively documented 50 years following service separation 
is attributable to incidents which had occurred 50 years 
earlier.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Additionally, the Board has carefully evaluated the 
subjective written arguments on file and notes that the 
veteran has not consistently claimed a chronicity of 
symptomatology of either hearing loss or tinnitus during the 
pendency of the appeal.  The VA examination report itself 
states that the Veteran reported that he did not know he had 
a hearing problem at the time of discharge from service, and 
only subjectively began noticing hearing problems in the 
1980's.  He provided an identical history for symptoms of 
tinnitus.  Moreover, the Veteran specifically denied any 
recollection of tinnitus associated with any particular 
acoustic trauma either during service or thereafter.  To the 
extent that the Veteran later wrote statements arguing that 
he did have consistent symptoms of both hearing loss and 
tinnitus ever since service, those statements are certainly 
not consistent with the objective report of the VA 
audiometric examination of December 2007.  With respect to 
the Veteran's left ear, there can be no question that 
objective audiometric examinations on file show a marked 
decrease in left ear hearing acuity between 2005 and 2007, 
and this decrease in hearing acuity is certainly entirely 
unrelated to any incident, injury or disease of military 
service. 

The Board considered the statement submitted in the Veteran's 
behalf by an osteopathic doctor in July 2008 which concluded 
that the Veteran's hearing loss and tinnitus were "at least 
in part" a result of exposure to loud noise during service.  
However, this doctor is not shown to have any particularized 
expertise in audiologic evaluation, and he certainly is not 
shown to have had access to or review of the Veteran's claims 
folder, including the fact that the Veteran was noted to have 
normal ears and hearing at the time of service separation in 
1956.  This doctor did not provide any particular rationale 
for his statement of opinion other than the Veteran's own 
reported history of exposure to weapons fire during service, 
with no apparent consideration of the Veteran's known post-
service exposure to acoustic trauma from farming, 
construction, deer hunting and other occupational and 
recreational pursuits.  

By comparison, the Board finds the VA audiometric examination 
to be more thorough and complete as including a review of all 
of the evidence on file.  The Board does note that the VA 
audiologist said that it was "possible" that the Veteran had 
some degree of hearing loss attributable to his exposure to 
acoustic trauma during service, but how much, if any, hearing 
loss is simply unknown.  On this issue, the Board finds it 
noteworthy that there is simply no objective evidence of 
signs or symptoms of chronic hearing loss or tinnitus at any 
time during or for some 50 years after the Veteran was 
separated from service.  The Veteran told the VA audiologist 
that such symptoms first became subjectively recognizable to 
him in the 1980's, and the mid-1980's would have been 
somewhere in the neighborhood of 30 years after he was 
separated from military service.  A preponderance of the 
evidence on file is against the Veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


